Citation Nr: 0427482	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder as a result of asbestos exposure.

2.  Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides. 

3.  Entitlement to service connection for vision problems as 
a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension as a 
result of exposure to lead-based paint.

5.  Entitlement to service connection for a digestive 
disorder as a result of exposure to lead-based paint.

6.  Entitlement to service connection for memory and 
concentration problems as a result of exposure to lead-based 
paint.

7.  Entitlement to service connection for a nerve disorder as 
a result of exposure to lead-based paint.

8.  Entitlement to service connection for muscle and joint 
pain as a result of exposure to lead-based paint.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  There is no competent medical evidence of record showing 
that the veteran's respiratory disorder is related to 
service, to include asbestos exposure in service. 

3.  The veteran did not serve in the Republic of Vietnam.

4.  There is no competent medical evidence of record showing 
that the veteran's type II diabetes mellitus, with associated 
visual problems, is related to service, to include herbicide 
exposure in service.

5.  There is no competent medical evidence of record showing 
that the veteran's hypertension is related to service or had 
its onset within one year of service.

6.  No competent medical evidence shows that the veteran has 
a current disability involving a digestive disorder.

7.  The veteran's memory and concentration problems are 
attributable to diagnoses of major depression and generalized 
anxiety disorder, neither of which has been medically linked 
to service.

8.  The veteran has been diagnosed with bilateral carpal 
tunnel syndrome, which has not been medically linked to 
service.

9.  The veteran's muscle and joint pain has been identified 
as arthralgia.

10.  There is no competent medical evidence of record showing 
that the veteran's degenerative joint disease of the cervical 
and lumbar spine is related to service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A   §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

2.  Type II diabetes mellitus, with secondary vision 
problems, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 (2003).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.307, 3.309 (2003).

4.  A digestive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303 (2003).

5.  A disability manifested by memory and concentration 
problems was not incurred in or aggravated by service.  
38 U.S.C.A  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

6.  A nerve disorder was not incurred in or aggravated by 
service.  38 U.S.C.A      §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

7.  A disability manifested by muscle and joint pain was not 
incurred in or aggravated by service.  38 U.S.C.A  §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a respiratory 
disorder, type II diabetes mellitus, vision problems, 
hypertension, a digestive disorder, memory and concentration 
problems, a nerve disorder, and a disability manifested by 
muscle and joint pain.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in a July 
2001 letter prior to the RO's initial adjudication of his 
claim for service connection for a respiratory disorder in 
October 2001.  The veteran was also notified of the VCAA in a 
January 2003 letter prior to the RO's initial adjudication of 
his other seven claims for service connection in February 
2003.  In both letters, the veteran was notified of the VCAA 
and was given the opportunity to submit information and 
evidence in support of his claims.  Thus, all due process 
concerns have been satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The letters by the RO essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letters do not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  

The Board has considered the veteran's argument that he 
should be afforded additional medical examinations to obtain 
opinions as to whether the claimed disabilities on appeal are 
related to service, to include exposure to herbicides, 
asbestos and lead-based paint.  However, the Board finds no 
basis upon which to direct the requested medical examination.  

The VCAA states that VA shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), (d).  However, there is 
no competent evidence indicating that the veteran was exposed 
to the asserted substances; if he was so exposed to what 
degree; or competent medical evidence that the veteran had 
any of the claimed disabilities in, or as a result of active 
service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

Therefore, examiners could do no more than review the claims 
file and record the veteran's history, which would not 
constitute medical nexus evidence given the facts of this 
case.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  While 
a physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Jones (Stephen) 
v. West, 12 Vet. App. 383 (1999); [Pre-VCAA case, where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].      
Thus, remanding the case to afford the veteran additional 
medical examinations would only result in unnecessarily 
imposing an additional burden on VA with no benefit flowing 
to the veteran.  Therefore, the record is complete and the 
case is ready for appellate review.


II.  Service Connection for a 
Respiratory Disorder as a Result of 
Asbestos Exposure

The veteran claims that he has a respiratory disorder as a 
result of asbestos exposure while serving aboard ships in the 
U.S. Navy.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  In addition, certain chronic 
diseases may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b) (2003).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.


VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the criteria set forth below.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The veteran was asked about his history of 
alleged exposure to asbestos in service as well as any 
possible exposure both prior to and after service.  Several 
VA medical professionals also reviewed the claims folder and 
offered an opinion concerning a possible relationship between 
the veteran's asbestos exposure in service and the 
development of his respiratory disease.  Therefore, VA has 
satisfied its duty to assist the veteran in developing this 
claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).

The veteran claims that he developed a respiratory disorder 
as a result of asbestos exposure during his U.S. naval 
service.  He argues that he worked on, and slept beneath 
pipes wrapped with asbestos while aboard various ships.  He 
also said he was unaware of any other asbestos exposure 
before or after service.  

In correspondence dated July 2001, the National Personnel 
Records Center (NPRC) indicated that ships during the 
veteran's period of active naval service required heat 
surfaces to be covered with an insulating material that was 
probably made from an asbestos product.  However, it was 
noted that the probability of exposure to asbestos was 
minimal and that it was not possible to confirm that the 
veteran was or was not exposed to asbestos in service.  

The veteran's service medical records made no reference to 
respiratory problems.  In fact, no respiratory problems were 
identified until many years after service.  The veteran was 
hospitalized by VA in March 2001 for complaints of 
progressive dyspnea for over two months.  The veteran claimed 
that he had been exposed to asbestos in the 1970's and 
reported a history of exposure to second-hand smoke from 
managing a bar for approximately twenty years.  A CT scan of 
the chest revealed calcifications consistent with granulomas.  
A pulmonary function study revealed moderate obstructive and 
restrictive pulmonary disease.  The diagnosis was COPD, in 
exacerbation.  Pulmonary function studies performed in May 
and June 2002 listed diagnoses of asbestosis and asbestos 
exposure.  However, a CT scan of the chest revealed no 
pulmonary pathology.  The diagnostic impression was dyspnea 
on exertion of unclear etiology.  

The veteran was examined by VA in September 2001 to determine 
the nature and etiology of his respiratory problems.  The 
examiner reviewed the veteran's claims file, which disclosed 
potential asbestos exposure in service from sleeping below 
pipes covered with asbestos and working on aircraft carriers.  
However, the veteran denied any history of smoking.  The 
examiner noted that the veteran had been employed in retail 
after service, which would not have exposed him to other 
hazardous materials that could cause lung damage.  However, 
the examiner did not mention the veteran's history of 
exposure to second-hand smoke from managing a bar.  The 
examiner pointed out that X-rays performed in January and 
March 2001 were negative.  A CT scan in March 2001 was also 
negative except for old granulomatous disease.  A pulmonary 
function study revealed mild obstructive and mild restrictive 
lung disease.  The examiner concluded with diagnoses of 
moderate restrictive lung disease and moderate obstructive 
lung disease.  

That report also noted that chest X-rays were sent to a VA 
physician who was an expert in the interpretation of asbestos 
damage.  The physician stated: " In regard to your specific 
question, there is no chest radiographic evidence of 
asbestosis (there is no discernible interstitial lung 
disease).  There is some mild pleural based thickening, but 
this is almost certainly due to abundant extrapleural fat and 
not true pleural thickenings."

Another VA examiner reviewed the claims file in February 2002 
and found no evidence that the veteran had asbestos lung 
disease.  In particular, the examiner noted that the 
veteran's physical examination was normal, with no X-ray 
evidence of asbestos exposure.  A pulmonary function test 
revealed mild obstructive lung disease.  The examiner 
concluded that the etiology of his dyspnea was not clear.  In 
a March 2003 addendum report, the examiner stated that X-rays 
did not reveal any evidence of asbestos exposure.  The 
examiner's opinion is consistent with a pulmonary function 
test performed in March 2003 which revealed a diagnosis of 
COPD. 

The veteran was afforded a VA general medical examination in 
January 2004 in connection with his claim for nonservice-
connected pension benefits.  The examiner noted the veteran's 
three to four year history of shortness of breath and an 
infrequent productive cough.  Pulmonary function testing at 
that time revealed moderate obstructive lung disease and 
moderate restrictive lung disease.  Chest X-rays were 
negative, and the diagnoses included moderate obstructive and 
restrictive lung disease.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder.  
Firstly, although the veteran may have been exposed to 
asbestos in service, there is no evidence to suggest the 
level of such exposure, and the mere supposition of such 
exposure is not sufficient to find that the veteran was so 
exposed under the benefit-of-the-doubt doctrine.  The law 
provides in this regard that a reasonable doubt is one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded. 38 C.F.R. §§ 3.102, 4.3 
(Italics added).  

Moreover, even were the veteran to be presumed to have been 
so exposed,  such a finding would not, in conjunction with 
other evidence, be sufficient to raise the evidence in the 
claim as a whole to a state of equipoise - the veteran is 
required to present medical evidence showing that his in-
service exposure resulted in a current respiratory disorder.  

Indeed, although the record contains diagnoses of asbestosis 
and asbestos exposure, several VA examiners reviewed the 
claims file, including those diagnoses, and found no 
objective evidence of asbestosis or any other asbestos 
related disease.  Instead, pulmonary function and 
radiographic testing revealed obstructive and restrictive 
lung disease.  The Board places greater probative value on 
these opinions, as they were based on a review of the claims 
file and supported by sound rationale.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
(Observing that "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators.").

Neither obstructive lung disease nor restrictive lung disease 
were shown until many years after service, and no competent 
medical evidence of record indicates that either disorder is 
related to service, to include asbestos exposure in service.  
Indeed the only evidence in support of the veteran's claim is 
his own lay statements.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App 
at 492.  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause of his respiratory 
disorder, his lay statements are of little probative value 
and cannot serve as a basis for granting his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
respiratory disorder as a result of asbestos exposure.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


III.  Service Connection for Type II Diabetes 
Mellitus, with Secondary Vision Problems, as a 
Result of Exposure to Herbicides 

The veteran claims that he has type II diabetes mellitus, 
with secondary vision problems, as a result of exposure to 
herbicides in service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A) (West 2002), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R.        
§ 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Presumptive service connection due to herbicide exposure is 
not warranted for the veteran's type II diabetes mellitus, 
with secondary visual problems.  While type II diabetes 
mellitus is one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), the    veteran did not have "service in the 
Republic of Vietnam" as defined by the applicable legal 
criteria.  

The veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal (VSM) with 1 Bronze Star.  However, the 
VSM was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (Department of Defense Manual 1348.33-M, 
September 1996).  Therefore, the VSM does not, per se, verify 
service in Vietnam.

The veteran's service personnel records show that he served 
aboard the USS KEARSARGE from July 1969 until February 1970, 
when he was transferred to the USS ATKRON in Whidbey Island, 
Washington.  The veteran submitted records from the internet 
concerning the USS KEARSARGE.  However, none of these records 
show that the USS KEARSARGE visited Vietnam while the veteran 
was onboard.  These records show that the ship was stationed 
in the South China Sea in 1964, prior to the veteran's 
service, and returned to Long Beach, California in September 
1969.  

In correspondence dated January 2003, NPRC stated that it had 
conducted an extensive and thorough search but was unable to 
locate records showing that the veteran served in Vietnam.  
NRPC explained that the records did not exist, that NPRC did 
not have them, or that further efforts to locate them at NPRC 
would be futile.  

The official record generated by the service department, as 
well as the efforts of the NPRC are highly probative as to 
the circumstances of the veteran's claimed service.  Having 
been provided by an agency of the U.S. Government, the Board 
is assured of the authenticity of these original records.  In 
this regard, this finding is consistent with the well-
recognized reliance placed by VA upon service department and 
NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c).  

Thus, since the evidence does not demonstrate that the 
veteran served in Vietnam, there is no presumption of 
exposure to Agent Orange or other herbicides.

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation.  
In other words, medical evidence must show that the veteran's 
diabetes mellitus, with secondary vision problems, had it 
onset either in service or during the one-year presumptive 
period after service.  In this case, however, no such 
evidence has been submitted.

The veteran's service medical records made no reference to a 
diabetes, vision problems, or abnormal findings concerning 
the veteran's blood sugar.  The veteran's vision was 20/20 in 
both eyes at enlistment and at discharge.  In fact, type II 
diabetes mellitus was first diagnosed in 2001, approximately 
thirty years after the veteran's separation from active duty.  
A March 2001 VA hospitalization report listed a diagnosis of 
non-insulin dependent diabetes mellitus, newly diagnosed.  
Since then, the veteran has received periodic VA treatment 
for his type II diabetes mellitus.  However, none of these 
records contains a medical opinion that this condition is 
related to service, to include herbicide exposure in service.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for type II diabetes mellitus, with secondary 
vision problems.  Despite the veteran's statements that his 
type II diabetes mellitus is related to service, the record 
does not reflect that he is competent to provide a medical 
opinion concerning the presence or etiology of a such a 
disability.  See Heuer, supra.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Hence, the appeal is denied.


IV.  Service Connection for Hypertension, a 
Digestive Disorder, Memory and Concentration 
Problems, a Nerve Disorder, and 
Muscle and Joint Pain as a Result of Exposure to 
Lead-Based Paint

The veteran claims that he has hypertension, a digestive 
disorder, memory and concentration problems, a nerve 
disorder, as well as muscle and joint pain, as a result of 
exposure to lead-based paint in service.  As initial matters, 
there is no evidence that the veteran was so exposed to lead-
based paint as he contends, and if so, to what degree.  
Indeed, even were exposure to lead-based paint found, the law 
does not provide that exposure to lead-based paint provides a 
presumption with respect the nexus element.  Cf. Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative).  In other 
words, the veteran must provide medical evidence of a current 
disability that was incurred in or aggravated by service.  

A.  Hypertension

The veteran's service medical records made no reference to 
high blood pressure or hypertension.  Of particular 
relevance, the veteran's blood pressure was 112/78 at the 
time of his discharge physical in December 1970.  There is 
also no evidence of elevated blood pressure readings within 
one year of the veteran's separation from active duty.  Thus, 
hypertension was not shown in service or during the one-year 
presumptive period after service. 

The veteran was first treated for high blood pressure in 
2001, thirty years after his separation from active duty, and 
no medical professional has related the veteran's 
hypertension to service.  VA outpatient treatment records 
dated since 2001 show treatment for hypertension.  While a 
January 2004 VA examination report also lists a diagnosis of 
hypertension, none of these records includes a medical 
opinion which relates the veteran's hypertension to his 
period of active service, to include exposure to lead-based 
paint in service.  Indeed the only evidence in support of the 
veteran's claim are the veteran's own lay statements and as 
noted above the veteran is not competent to render medical 
opinions.  See Heuer, supra.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  The Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.

B.  Digestive Disorder 

The veteran claims that he has a digestive disorder as a 
result of his claimed exposure to lead-based paint in 
service.  However, no medical evidence shows that the veteran 
has a current disability involving a digestive disorder. 

The veteran's service medical records made no reference to 
digestive problems.  The Board also reviewed VA outpatient 
treatment records dated from 2001 to 2003, none of which 
lists a diagnosis of a digestive disorder.  An October 2002 
entry noted the veteran's complaints of rectal bleeding with 
associated constipation for about a week.  However, a 
digestive disorder was not diagnosed.  At his January 2004 VA 
examination, moreover, the veteran specifically denied 
digestive problems, and no objective findings were shown.

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current disability involving a digestive disorder, his claim 
for service connection must be denied.  See also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Hence, the appeal is denied.




C.  Memory and Concentration Problems

The veteran claims that he has memory and concentration 
problems as a result of exposure to lead-based paint in 
service.  For the following reasons, the Board find that the 
preponderance of the evidence is against the veteran's claim.  

The veteran's service medical records made no reference to 
psychiatric problems, including memory and concentration 
problems.  Of particular relevance, a psychiatric evaluation 
in December 1970 at the time of the veteran's separation from 
active duty was normal.  

When hospitalized by VA in March 2001 for COPD, the diagnoses 
also included confusional episodes of undetermined etiology.  
A family member described these episodes as the veteran 
talking inappropriately while being argumentative and 
repetitive.  A CT scan of the head was within normal limits.  
An April 2001 entry noted the veteran's complaints involving 
a twelve-month history of memory loss.  However, no diagnosis 
was provided. 

The veteran underwent a psychological evaluation by J.F., 
Ph.D. in October 2003 to determine his current level of 
mental health functioning.  During the interview, the veteran 
reported various symptoms involving depression, anxiety, 
sleep disturbance, a lack of energy, as well as memory and 
concentration problems.  A mental status examination revealed 
that memory for immediate information was poor and that he 
had difficulty staying focused and concentrating.  The 
psychologist concluded with diagnoses of major depression, 
single episode, severe, without psychotic features; and 
generalized anxiety disorder.  However, the psychologist 
offered no opinion concerning the etiology or date of onset 
of these disorders.

It thus appears that the veteran's memory and concentration 
problems are attributable to diagnoses of major depression 
and generalized anxiety disorder no competent medical 
evidence of a relationship between these disorders and his 
period of active service.  The record indicates that the 
veteran first reported memory and concentration problems 
thirty years after service, and that no medical professional 
has attributed the veteran's depression and anxiety to 
service.  Indeed the only evidence of a relationship between 
the veteran's complaints of memory and concentration problems 
and his period service are the veteran's lay statements.  
Since the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion as to the cause of his psychiatric disorders, his lay 
statements are of no probative value and cannot serve as a 
basis for granting his claim.  See Heuer, 7 Vet. App. at 384.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for memory and concentration problems.  The Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.

D.  Nerve Disorder and Muscle and Joint Pain

The veteran also claims that he has a nerve disorder as well 
as muscle and joint pain as a result of asserted exposure to 
lead-based paint in service.  However, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

The veteran's April 1964 entrance physical noted a history of 
cramps in his legs.  The examiner also noted a history of 
back pain with no apparent injury.  However, a clinical 
evaluation was negative.  The remainder of the veteran's 
service medical records made no further reference to cramps 
or back pain.  The veteran's separation physical also made no 
reference to a nerve disorder or to muscle and joint pain. 

VA outpatient treatment records show that the veteran was 
seen in December 1996 for bilateral arm pain.  EMG testing in 
January 1997 revealed atypical bilateral carpal tunnel 
syndrome.  The veteran was also seen on several occasions in 
2001 for chronic low back pain.  The March 2001 
hospitalization report listed diagnoses of low back pain 
secondary to osteoarthritis, scoliosis of the spine and 
degenerative joint disease.  However, none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's carpal tunnel syndrome and back 
disorder.

The January 2004 VA examination report noted the veteran's 
complaints of generalized stiffness throughout the body, 
particularly the hands, the neck, the lower back, and the 
right elbow.  Following a physical examination, the diagnoses 
included degenerative joint disease of the cervical and 
lumbosacral spine and arthralgia of the hands and right 
elbow.  The examiner, however, did not indicate that the 
veteran's degenerative joint disease was related to service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a nerve disorder and for muscle 
and joint pain.  First, the Board notes that bilateral carpal 
tunnel syndrome is the only diagnosed nerve disorder.  This 
condition was first identified twenty-five years after 
service and has not been medically linked to service.  Thus, 
there is no basis to grant service connection for a nerve 
disorder. 

Moreover, the only diagnosis with respect to the veteran's 
complaints of joint pain includes degenerative joint disease 
of the cervical and lumbar spine.  However, this was 
diagnosed many years after service and has not been medically 
lined to service.  As to "arthralgia," such is defined as 
pain in a joint.  Dorland's Illustrated Medical Dictionary 
140 (28th ed., 1994).  Such a symptom is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 
Hence, service connection for a disability manifested by 
muscle and joint pain must be denied. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
nerve disorder and for muscle and joint pain.  The Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b). 
ORDER

Service connection for a respiratory disorder as a result of 
asbestos exposure is denied.

Service connection for type II diabetes mellitus as a result 
of exposure to herbicides is denied. 

Service connection for vision problems as a result of 
exposure to herbicides is denied.

Service connection for hypertension as a result of exposure 
to lead-based paint is denied.

Service connection for a digestive disorder as a result of 
exposure to lead-based paint is denied.

Service connection for memory and concentration problems as a 
result of exposure to lead-based paint is denied.

Service connection for a nerve disorder as a result of 
exposure to lead-based paint is denied.

Service connection for muscle and joint pain as a result of 
exposure to lead-based paint is denied.




	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



